Armstrong, J.
¶13 (dissenting) — Because I disagree that the Department of Corrections (Department) can use its mail room policy to circumvent the intent and plain language of the public disclosure act (PDA), I dissent.
¶14 We construe the PDA6 liberally, in favor of disclosure, and construe exemptions to the PDA narrowly. Former RCW 42.17.251 (1992); see Hangartner v. City of Seattle, 151 Wn.2d 439, 450, 90 P.3d 26 (2004) (quoting Dawson v. Daly, 120 Wn.2d 782, 790, 845 P.2d 995 (1993) (the PDA generally requires agencies to disclose requested *982documents unless a “ ‘specific statutory exemption’ ” applies)). Former RCW 42.17.340(1) (2005) states that the agency bears the burden of showing that a “refusal to permit public inspection and copying is in accordance with a statute that exempts or prohibits disclosure in whole or in part of specific information or records.” (Emphasis added.) See also Daly, 120 Wn.2d at 789 (citing Brouillet v. Cowles Publ’g Co., 114 Wn.2d 788, 793, 791 P.2d 526 (1990)).
¶15 The PDA has numerous exemptions, including one that protects some portions of an employee’s personnel records and another that protects law enforcement investigative records. Former RCW 42.17.300 (2002). But the Department did not invoke one of these exemptions, and the PDA does not exempt records that may violate a mail room policy regardless of its rationale — here, threatened security and order.7 Moreover, even if an agency can articulate a plausible reason for not disclosing records, it still must produce the records absent a PDA authorized exemption. See, e.g., King County v. Sheehan, 114 Wn. App. 325, 57 P.3d 307 (2002). In short, if the PDA does not authorize an exemption, the exemption does not exist. Finally, the PDA does not allow an agency to “distinguish among persons requesting records.” Former RCW 42.17.270 (1987).
¶16 Perhaps to avoid these clear rules, the Department crafts an argument that it fully complied with the PDA when it mailed the requested documents to itself on Livingston’s behalf. And, continues the Department, the PDA does not require an agency to guarantee that the requestor actually receives mailed PDA records. Thus, reasons the Department, it is not subject to the expedited legal procedures set forth in the PDA and no judge can decide whether its reasons for not producing the records are valid under the PDA. Unfortunately, the majority accepts the Department’s reasoning.
*983¶17 I would too if the United States Postal Service had lost the records. But it did not; the Department seized the records. The Department, not the Postal Service, has prevented Livingston from getting the requested records, and it should answer for its failure to deliver. Because the Department claimed no PDA exemption, I would remand for the trial court to order the Department to produce the records and to impose the appropriate PDA sanctions against the Department for its willful failure to do so.

 Former RCW 42.17.250-.348.


 It is not easy to find a connection between a correction officer’s training records and a security threat.